The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 06/07/2022.
4.	Claims 2-9 and 14-18 are currently pending.
5.	Claims 2-9 and 14 have been amended.
6.	Claims 1 and 10-13 have been cancelled.
7.	Claims 16-18 have been added.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Objections
9.	Claims 2-5, 7-9, 14, 16, and 18 objected to because of the following informalities: 
Regarding claims 2-5, 7-9, and 14:
Claims 2-5, 7-9, and 14 refer to “the placing table”. It is noted that the claims are directed to a “substrate processing apparatus”.  Appropriate correction is required.
Regarding claim 16:
	Claim 16 recites “A substrate processing apparatus, comprising”. This is grammatically incorrect because it does not set forth what is comprising. The limitations should read “A substrate processing apparatus[[,]] comprising” OR “A substrate processing apparatus, wherein the substrate processing apparatus comprises 
Regarding claim 18:
	Claim 18 is missing a period.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2005/0042881) in view of Ogahara (US 5,958,265) and Ukei et al (US 2005/0274321).
Regarding claim 16:
Nishimoto teaches a substrate processing apparatus (processing apparatus), comprising: a processing vessel (vacuum chamber, 1) [fig 1 & 0029]; a placing table (susceptor, 7) disposed in the processing vessel (1) [fig 1, 6A-6B & 0029, 0058]; an edge ring (6) [fig 6A-6B & 0058]; an electrostatic chuck (electrostatic chuck layer, 3) having a first placing surface (top of 3) on which the substrate (W) is placed; an elastic member (coating member, 71) placed at a position lower than the first placing surface (top of 3) within a gap between an inner circumferential surface of the edge ring (6) and a side surface of the electrostatic chuck (side of 3) between the first placing surface and the second placing surface (see fig 6A-6B) [fig 6A-6B & 0059]. 
Nishimoto does not specifically teach an electrostatic chuck having a second placing surface on which the edge ring is placed; and an electrode disposed in the electrostatic chuck to face the second placing surface.
Ogahara teaches an electrostatic chuck (substrate holding plate, 2) having a second placing surface (brim part, 21) on which the edge ring (9) is placed; and an electrode (ring chucking electrode, 91) disposed in the electrostatic chuck (2) to face the second placing surface (21) [fig 1 & col 8, lines 4-10].
	Nishimoto and Ogahara are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Nishimoto with an electrode placed disposed in the electrostatic chuck to face the second placing surface, as in Ogahara, to electrostatically attract the edge ring thereby preventing the edge ring from storing up heat such that variation in the process characteristics at the peripheral parts of the wafer is avoided [Ogahara – col 8, lines 11-29].
	Nishimoto modified by Ogahara does not specifically disclose a controller; wherein the controller is configured to cause: applying a voltage to the electrode; setting a temperature of the edge ring to a first temperature; setting a temperature of the edge ring to a second temperature different from the first temperature; and stopping application of the voltage to the electrode after the temperature of the edge ring reaches the second temperature.
	Ukei teaches a controller (7) [fig 1 & 0034]; wherein the controller (7) is configured to cause: applying a voltage to the electrode (61) [fig 1, 4 & 0034, 0038, 0043]; setting a temperature of the edge ring to a first temperature (step a1) [fig 1, 4 & 0034, 0038, 0043]; setting a temperature of the edge ring to a second temperature (step b1) different from the first temperature (set values such as temperature are determined for each process) [fig 1, 4 & 0034, 0038, 0043]; and stopping application of the voltage to the electrode after the temperature of the edge ring reaches the second temperature (stop) [fig 1, 4 & 0034, 0038, 0043].
Modified Nishimoto and Ukei are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Nishimoto with the controller and controller process of Ukei to suppress an increase of the etching rates in the peripheral portion of the substrate [Ukei – 0061].
Regarding claim 2:
	Nishimoto teaches the elastic member (71) is of a sheet shape or a film shape (see fig 6A-6B) [fig 6A-6B & 0059]. 
Regarding claims 3 and 7:
	Nishimoto teaches the elastic member (71) is made of a resin (fluoric resin) [fig 6A-6B & 0059]. 
Regarding claims 4 and 8:
	Nishimoto teaches the elastic member (71) is made of a material having plasma resistance (fluoric resin) [fig 6A-6B & 0059]. 
Regarding claims 5 and 9:
	Nishimoto teaches the elastic member (71) is a single elastic member arranged in a circumferential direction (tube) [fig 6A-6B & 0059]. 
Regarding claim 6:
	Nishimoto teaches a substrate processing apparatus (processing apparatus) having a placing table (susceptor, 7) [fig 1, 6A-6B & 0058], wherein the placing table (7) comprises: an edge ring (6) disposed to surround a substrate (W) [fig 6A-6B & 0058]; an electrostatic chuck (electrostatic chuck layer, 3) having a first placing surface (top of 3) on which the substrate (W) is placed, a first electrode (electrode, 22) placed at a position facing the substrate (see fig 6a-6B) [fig 6A-6B & 0058, 0147]; an elastic member (coating member, 71) placed at a position lower than the first placing surface (top of 3) within a gap between an inner circumferential surface of the edge ring (6) and a side surface of the electrostatic chuck (side of 3) between the first placing surface and the second placing surface (see fig 6A-6B) [fig 6A-6B & 0059].
Nishimoto does not specifically teach an electrostatic chuck having a second placing surface on which the edge ring is placed, a second electrode placed at a position facing the edge ring and separated from the first electrode.
Ogahara teaches an electrostatic chuck (substrate holding plate, 2) having a second placing surface (brim part, 21) on which the edge ring (9) is placed, a second electrode (ring chucking electrode, 91) placed at a position facing the edge ring (9) and separated from the first electrode (chucking electrode, 61) [fig 1 & col 8, lines 4-10].
	Nishimoto and Ogahara are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Nishimoto with a second electrode placed at a position facing the edge ring and separated from the first electrode, as in Ogahara, to electrostatically attract the edge ring thereby preventing the edge ring from storing up heat such that variation in the process characteristics at the peripheral parts of the wafer is avoided [Ogahara – col 8, lines 11-29].
Nishimoto modified by Ogahara does not specifically disclose a controller; wherein the controller is configured to cause: applying a voltage to the first electrode and the second electrode; setting a temperature of the edge ring to a first temperature; setting a temperature of the edge ring to a second temperature different from the first temperature; and stopping application of the voltage to the first and second electrodes after the temperature of the edge ring reaches the second temperature.
	Ukei teaches a controller (7) [fig 1 & 0034]; wherein the controller (7) is configured to cause: applying a voltage to the first electrode (44) and the second electrode (61) [fig 1, 4 & 0034, 0038, 0043]; setting a temperature of the edge ring to a first temperature (step a1) [fig 1, 4 & 0034, 0038, 0043]; setting a temperature of the edge ring to a second temperature (step b1) different from the first temperature (set values such as temperature are determined for each process) [fig 1, 4 & 0034, 0038, 0043]; and stopping application of the voltage to the first and second electrodes after the temperature of the edge ring reaches the second temperature (stop) [fig 1, 4 & 0034, 0038, 0043].
Modified Nishimoto and Ukei are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Nishimoto with the controller and controller process of Ukei to suppress an increase of the etching rates in the peripheral portion of the substrate [Ukei – 0061].
Regarding claims 14-15:
	Nishimoto teaches an upper portion of the elastic member (71) is made of a first material having a plasma resistance (coated with fluorine), while a lower portion of the elastic member is made of a second material (may be made of silicon rubber or polyolefin), the first material (fluorine) having a higher plasma resistance than the second material (silicon rubber or polyolefin) [fig 6A-6B & 0063].
Regarding claims 17-18:
	Nishimoto teaches a top surface the elastic member (top of 71) is placed lower than a top surface of a bottom step portion of the edge ring (see fig 6B), a bottom surface of the elastic member (bottom of 71) is spaced apart (via 72) from a top surface of the second placing surface (top of 7 below 6), and an upper part of the gap is open to an outside of the electrostatic chuck and the elastic member (see fig 6A-6B) [fig 6A-6B & 0059].

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 06/07/2022, with respect to the rejection of claim(s) 10-11 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claim(s) 10-11 under 35 USC 112(d) has been withdrawn in view of the cancellation of claims 10-11.
14.	Applicant's arguments, see Remarks, filed 06/07/2022, with respect to the rejection of claim(s) 1-11 and 14-15 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Ukei et al (US 2005/0274321) remedy anything lacking in the combination of references as applied above to the amended claims.
15.	Applicant's arguments, see Remarks, filed 06/07/2022, with respect to the newl added claim(s) 17-18 have been fully considered but they are not persuasive.
	Applicant argues that Nishimoto fails to teach “a bottom surface of the elastic member is spaced apart from a top surface of the second placing surface”. Applicant refers to fig 6A of Nishimoto as evidence. 
	In response, it is noted that fig 6B, which is a partially enlarged view of fig 6A, shows that 71 is spaced apart from the top of 7 via a thermally sprayed coating 72. As such, the limitations of the claim are met.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718